UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   3/31/2020

  The Innocence Project, Inc.,

                         Plaintiff,
                                                                    19-cv-1574 (AJN)
                 –v–
                                                                         ORDER

  National Museum of Health and Medicine, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       According to the Court’s Order dated January 21, 2020, a status update was due by

March 17, 2020. Dkt. No. 55. As of the date of this Order, the Court is not in receipt of this

status update. The parties are hereby ordered to submit the status update by April 7, 2020.

SO ORDERED.

               31 2020
 Dated: March _____,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
